REASONS FOR ALLOWANCE
Regarding claim 1, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the second fluid intake end being disposed at a downhole end of the second section, a flow crossover sub positioned between the first section and the second section, the flow crossover sub defining flow passages fluidically connecting the common fluid intake to the first fluid intake end of the first section and to the second fluid intake end of the second section, an outer housing surrounding the first fluid stator, the second fluid stator and the flow crossover sub, and wherein the outer housing and the first fluid stator, the flow crossover sub, and the second fluid stator define a first flow passage fluidically connecting the common fluid discharge to the first fluid discharge end and the second fluid discharge end. These limitations, in combination with a flow crossover sub defining a common fluid intake, an uphole end defining a common fluid discharge, the first fluid intake end and the second fluid intake end facing opposite directions, the second fluid rotor comprising a second shaft and a second impeller, a first fluid stator surrounding the first fluid rotor, the first fluid rotor and the first fluid stator forming a first section, wherein the first fluid intake end is at the uphole end of the first section, a second fluid stator surrounding the second fluid rotor, and the second fluid stator and the second fluid rotor forming a second section, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746